Citation Nr: 0603175	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  96-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left knee replacement, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased disability rating post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling for the period prior to December 2, 1999 and 70 
percent disabling thereafter. 

3.  Entitlement to service connection for a back disorder, 
including as secondary to service-connected residuals of a 
left knee replacement.

4.  .  Entitlement to an effective date earlier than May 13, 
1994 for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty during World War II, from 
November 1942 to October 1945, and later from July 1946 to 
March 1947.  During his first period of service, he was a 
prisoner of war (POW) of the German government from 
January 1944 to May 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from October 1995, March 1998, and January 2003 rating 
decisions of the RO.  

The veteran appears to have submitted informal claims that a 
right hip disability is related to service (in documents 
dated October 2000 and April 2001), and for extension of his 
temporary total rating (in November 1999 communications) 
under the provisions of 38 C.F.R. § 4.30.  These claims are 
not currently before the Board.  See 38 C.F.R. § 20.200 
(2005).  So they are referred to the RO.  

The claims at issue were previously before the Board in 
October 2003, when the Board remanded it to the RO for 
further development and consideration.  

At that time, the Board also remanded the issue of 
entitlement to an earlier effective date for the grant of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) to the RO 
for further development.  Subsequently, the RO, in a May 2005 
rating decision, granted an effective date of May 13, 1994 
for the award of TDIU.  

But still further development of the evidence is required 
regarding the veteran's claims for increased disability 
evaluations.  So, for the reason discussed below, these 
claims are again being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  There also is no competent medical evidence of record 
showing that the veteran's back disorder is causally or 
etiologically related to service or to his service-connected 
residuals of a left knee replacement.

2.  On May 13, 1994, the RO received the veteran's claims for 
increased disability evaluations for his service-connected 
residuals of a left knee replacement, residuals of malaria, 
and anxiety reaction, as well as his claim of entitlement to 
service connection for a back disorder. 

3.  An October 1995 rating decision denied the veteran's 
claim for service connection and his claims for increased 
disability evaluations for his left knee disorder and 
residuals of malaria; the RO also recharacterized his anxiety 
reaction disorder as PTSD and granted a 50 percent disability 
evaluation, effective May 13, 1994.

4.  An October 1996 rating decision granted the veteran a 30 
percent disability evaluation for his left knee disorder, 
also effective May 13, 1994.

5.  On March 4, 1997, the RO received a claim of entitlement 
to a TDIU rating ; a March 1998 rating decision denied the 
veteran's claim for a TDIU.

6.  A January 2003 rating decision granted a 70 percent 
disability rating for the veteran's PTSD and a TDIU, both 
effective December 2, 1999.

7.  A May 2005 rating decision found clear and unmistakable 
error in the March 1998 rating decision denying a TDIU 
rating, and granted entitlement to TDIU, effective from May 
13, 1994.


CONCLUSIONS OF LAW

1.  The veteran's back disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of his service-connected residuals of a left knee 
replacement.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2005).

2.  The criteria are not met for an effective date earlier 
than May 13, 1994, for the grant of entitlement to TDIU.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in February 2002, April 2002 and May 2004 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was not accomplished.     

The Board concludes that the discussions in the RO rating 
decisions, statements of the case (SOCs) supplemental 
statements of the case (SSOCs), and numerous letters over the 
years (including February 2002, April 2002 and May 2004 VCAA 
letters) informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOCs, SSOCs and various letters 
informed him why the evidence on file was insufficient to 
grant the claims; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The VCAA 
letters specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions including degenerative joint disease (DJD), i.e., 
arthritis are chronic, per se, and therefore will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by 
probative evidence to the contrary.

If a veteran is a former POW, post-traumatic osteoarthritis 
shall be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active duty.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.309(c) (2005).

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's November 1942 Physical Examination report for 
enlistment indicates that the veteran did not have any 
musculoskeletal defects.  And on the accompanying Enlistment 
Record, the veteran related that he was "sound and well."

His October 1945 Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement indicates that a clinical evaluation of the 
veteran's musculoskeletal system was normal.

The veteran's July 1946 Physical Examination report for 
enlistment indicates that the veteran's only musculoskeletal 
defect was a moderate funnel chest, not considered disabling.  

His January 1947 Report of Physical Examination of Enlisted 
Personnel Prior to Discharge, Release from Active Duty or 
Retirement indicates that a clinical evaluation of the 
veteran's musculoskeletal system was normal, except for a 
more prominent right half of the thoracic cage.

An August 1993 VA consultation report, associated with a POW 
evaluation report, shows that the veteran complained of low 
back pain with radiation into the right groin and foot.  He 
related that he was hit by an empty shell in the low back in 
January 1944, prior to his capture in Italy.  He also related 
that he experienced intermittent back pain since that time.  
Upon evaluation, he had a moderately rigid spine.  The 
impression was degenerative joint disease of the spine and 
history of trauma to lower back in WWII.  Possible sciatica 
of the discs was noted.

An August 1995 VA POW Protocol Examination report indicates 
that the veteran reported having a contusion of the spine 
from being hit by an empty shell and a left knee injury.  An 
MRI of the spine showed a bulging disc at L4-5.  The 
impression was degenerative joint disease, injury to low back 
and knees, and questionable disc in the lumbar area.

Private medical records from E. D. Powers, M.D., dated in 
April 1990 to July 1996, show that the veteran complained of 
back and knee pain and limited range of motion of his back, 
with radiation into his right leg, following an incident in 
which he stepped into a pothole while at work in July 1989.  
X-rays showed moderate to severe degenerative arthritis with 
degenerative disc disease at L4-5 and L5-S1 and arthritis of 
the sacroiliac joints.  The initial orthopedic impression was 
acute exacerbation of a chronic lumbosacral ligament sprain 
superimposed on degenerative disc disease.  The veteran's 
complaints of right leg radiculitis were associated with a 
herniated disc at L5-S1 midline to the right.  He also had a 
left sciatic notch, sciatic nerve tenderness of the right 
leg, and sacroiliac joint tenderness on the right side.

The veteran testified at a hearing before the RO in May 1996.  
According to the transcript, the veteran testified that the 
discs in his back were deteriorating and impacting the nerve 
into his right leg and foot, as well as causing him pain.  He 
also testified that he injured his back when he was hit in 
the back with an empty shell while blowing up an ammunition 
dump in 1944.  He further testified that he was blown off of 
a mountain while serving in Italy and knocked off of a 
motorcycle.  He also stated that he hurt his back when he 
stepped into a pothole while working for the city of 
Hartford.

Private medical records associated with the veteran's 
workers' compensation claim were submitted in March 1998.  
The Employer's First Report of Occupational Injury or Disease 
shows that the veteran twisted his back when he stepped into 
a pothole with his right foot while at work as a housing code 
inspector in July 1989.

An April 1990 report from E. P. Grimmeisen, D.C. relates that 
the veteran stepped into a pothole while working as an 
inspector in July 1989, and had immediate right lower back 
and leg pain.  Following an examination, the impression was 
lumbar sprain with L5 nerve root compression and possible 
disc deterioration.

An April 1991 neurosurgical report from D. M. Geetter, M.D. 
indicates that the veteran related that he injured his low 
back when he stepped into a pothole while working as a 
building inspector in July 1989, with subsequent low back 
pain radiating into his right leg.  MRI showed disc 
herniation at L5-S1.  The veteran related that his only 
previous low back problem was a back strain approximately 3 
years prior to his 1989 injury, treated with a month of 
chiropractic treatment.   Dr. Geetter found that the 
veteran's back and leg problems were directly related to his 
July 1989 injury and noted that the veteran's underlying 
lumbar spondylosis exacerbated his current condition.

A June 1997 record from Pain Therapy Consultants indicates 
that the veteran was diagnosed with myofascial pain.  A 
February 1998 orthopedic consultation note from H. J. Kapp, 
M.D. indicates that the veteran related experiencing chronic 
low back pain and right leg symptoms since a July 1989 low 
back injury.  The impression was failed back syndrome with 
chronic back pain.

Records from T. J. Stevens, M.D., dated May 1998 through 
September 1998 show that the veteran again related a history 
of injury in 1989.  An evaluation of the veteran's lumbar 
spine, including an x-ray, showed spondylitic changes of the 
lumbar spine.  In September 1998, the veteran underwent a 
left total knee replacement for severe osteoarthritis of the 
left knee.  Dr. Stevens noted that the veteran had 
osteoarthritis of the spine, left knee, and right hip.

VA medical records dated in 1999 show a history of chronic 
back and joint pain. 

The veteran was afforded a VA examination in May 2002.  
According to the report, the veteran's claims file was 
reviewed.  The veteran claimed that he had a 20 year history 
of back pain and again related that he injured his back while 
working as an inspector, when he stepped in a pothole and 
twisted his back.  He also related that he injured his back 
during his service, when he also injured his service-
connected left knee, but that it was not reported.  He 
asserted that his back disorder was secondary to his service-
connected left knee disorder.  Following a physical 
examination and x-ray, the assessment was degenerative joint 
disease of the lumbar spine with a previous history of a 
work-related injury.  The VA examiner also found that the 
"veteran's back condition [was] likely related to 
degenerative arthritis."

A July 2002 MRI of the lumbosacral spine showed moderate to 
severe degenerative changes, central canal stenosis, 
bilateral foraminal narrowing, and disc herniation.  

In October and November 2002, the veteran submitted buddy 
statements from 3 fellow service members who stated that the 
veteran injured his back while in service.  One indicated 
that the veteran's back was injured during a battle, either 
by shell fire or an enemy soldier.  Another stated that the 
veteran was hit in the back by shrapnel from a German 
artillery piece.  And, the third stated that the veteran hurt 
his back while riding in a train boxcar.

Service connection is not warranted for a back disorder.  
Although the veteran no doubt sincerely believes his current 
back disorder is attributable to his service, there simply is 
no competent medical nexus evidence of record indicating or 
otherwise suggesting this condition was incurred during or as 
a result of his military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  His service medical records are 
entirely negative for any complaints (relevant symptoms, 
etc.), treatment, or diagnosis of a back injury or related 
disorder.  The Board notes that the veteran is a POW and that 
he claims that he injured his back in combat.  The record 
suggest combat service, thus, the Board accepts the veteran's 
assertion of sustaining an injury of the back in service.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  The Board, 
however, notes that the evidence fails to show that the 
veteran developed a chronic back disability due to such 
injury.  In this regard, his service discharge examination is 
negative for a back disability.  His spine was considered 
normal.

Moreover, there also is no objective medical evidence of 
continuity of symptomatology during the years following his 
discharge from service and the initial diagnoses of 
degenerative joint disease of his back.  The degenerative 
joint disease in his lumbar spine (i.e., the arthritis) was 
not manifested or diagnosed within the one-year presumptive 
period following his discharge from service or even for many 
ensuing years.  Rather, records show he was not initially 
diagnosed with a back disorder until 1989; over 42 years 
after his service in the military had ended.  And, at that 
time, he was treated for a civilian work-related injury to 
his back.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology after service).  
See also 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  Likewise, the VA examiner found that the veteran 
had degenerative arthritis, not post-traumatic arthritis, 
which negates the possibility of a relationship to his 
experiences as a POW.  See 38 C.F.R. § 3.309(c).  

More importantly, neither the veteran's treating medical 
providers, nor the May 2002 VA examiner, found a relationship 
between the veteran's degenerative joint disease of the spine 
and his military service.  In this regard, the May 2002 VA 
examiner's opinion did not find a relationship between the 
veteran's service-connected left knee disorder and his back 
disorder, and instead appears to associate the veteran's 
degenerative joint disease with his prior history of a work-
related injury.  And, significantly, Dr. Geetter found that 
veteran's back problems were directly related to his July 
1989 civilian work injury.  Further, both the VA examiner and 
Dr. Geetter not only considered the veteran's assertions and 
history, but the VA examiner undertook a comprehensive 
examination of the veteran and both undertook a review of the 
entire evidentiary record.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The Board also sees that the RO attempted to assist the 
veteran in proving his back disorder is related to his 
military service, including his already service-connected 
left knee disorder, by requesting that the veteran attend 
another VA examination in July 2004.  However, the veteran 
failed to report as scheduled.  See 38 C.F.R. § 3.655.  See 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not always a one-way street.  If a veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  There is 
no competent medical evidence linking the veteran's service-
connected back disability to a service connected disability, 
including his service-connected knee disability.

So the only evidence suggesting the veteran's back disorder 
is in any way related to service or to a service-connected 
disability comes from him personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.

III.  Entitlement to an Earlier Effective Date

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2005).  Except as otherwise provided, the effective 
date of an evaluation and an award of compensation based on 
an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  

Nonetheless, under VA laws and regulations, it is possible to 
have an increased rating one year prior to the date of the 
claim.  In cases involving a claim for higher compensation, 
including due to a TDIU, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from that date; otherwise, the effective date 
is the date the claim is received.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2002).  
See also Harper v. Brown, 10 Vet. App. 125 (1997).

So in determining the appropriate effective date, there are 
two important considerations.  First, it must be decided when 
the claim was received.  Second, it must be decided when an 
increase in disability occurred.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim can be from a claimant, his or her duly 
appointed representative, a Member of Congress, or a person 
acting as next friend of the claimant, so long as it 
identifies the benefit sought.  See 38 C.F.R. § 3.155(a).

Historically, the veteran was granted service connection for 
an anxiety reaction, residuals if malaria, and internal 
derangement of the left knee in August 1947.  A combined 30 
percent disability evaluation was assigned.  September 1947 
and July 1949 rating decisions confirmed and continued the 
disability evaluations.

An August 1955 rating decision proposed decreasing the 
veteran's disability evaluation for his left knee disorder 
from 20 percent to 10 percent disabling and the disability 
rating for his anxiety reaction from 10 percent to 0 percent 
disabling, effective October 1, 1955.

A 10 percent disability evaluation for the veteran's left 
knee was confirmed and continued in August 1963, June 1966, 
and April 1977 rating decisions.  The April 1977 rating 
decision also granted a 30 percent disability evaluation for 
the veteran's anxiety reaction, effective December 1976.

The veteran filed claims for increased disability evaluations 
for his service-connected residuals of a left knee 
replacement, residuals of malaria, and anxiety reaction on 
May 13, 1994.  An October 1995 rating decision denied the 
veteran's claim for service connection and his claims for 
increased disability evaluations for his left knee disorder 
and residuals of malaria; but also recharacterized his 
anxiety reaction disorder as PTSD and granted a 50 percent 
disability evaluation, effective May 13, 1994.

A 50 percent disability evaluation for the veteran's PTSD was 
granted on the basis of an August 1995 VA examination report, 
which showed that the veteran experienced irritability, 
intense speech, nightmares, hypervigilance, impaired memory, 
and poor social adjustment. 

VA medical records were also associated with the veteran's 
claims file.  A September 1993 mental status examination 
report indicates that the veteran was well groomed, with good 
hygiene.  He had a moderately anxious affect and moderately 
increased psychomotor activity, but was cooperative, 
oriented, and alert, with good eye contact.  There was no 
evidence of a thought disorder or delusions.  He reported 
that he had impaired sleep and tended to obsess when he felt 
anxious or depressed.  His memory was good and his 
concentration was not impaired.

An October 1993 mental status examination as part of a VA POW 
summary, indicated that the veteran had animated and rambling 
speech.  He reported experiencing, sleep disturbance with 
nightmares, flashbacks, and survivor's guilt.

An October 1996 rating decision granted the veteran a 30 
percent disability evaluation for his left knee disorder, 
also effective May 13, 1994.  The increased disability 
evaluation for his left knee was granted on the basis that 
the veteran's treatment records showed that he had limitation 
of motion, swelling, instability, and pain sufficient to 
consider the veteran's left knee as severely impaired.  X-
rays showed severe arthrosis of the left knee with partial 
subluxation of the patella, with huge arthritic spurring off 
the lateral condyle of the tibia fibula, femur, and patella.  
In December 1995, he had a bulbous left knee with mild 
effusion and tenderness, with decreased range of motion and 
crepitus.

On March 4, 1997, the RO received a claim of entitlement to a 
TDIU.  A March 1998 rating decision denied the veteran's 
claim for a TDIU on the basis that the veteran was not found 
to be unable to secure or follow a substantially gainful 
occupation due solely to his service-connected disabilities.  
The RO relied upon evidence of a post-service back injury in 
1989, which caused a nonservice-connected back disorder.

Following development ordered as part of an October 1999 
Board remand, a January 2003 rating decision granted a 70 
percent disability rating for the veteran's PTSD and a TDIU, 
both effective December 2, 1999.  The RO, in granting the 
TDIU, relied upon a December 2, 1999 VA medical record which 
showed evidence that the veteran's PTSD had worsened such 
that he had increased intrusive thoughts, increased avoidant 
behavior, and significantly impaired social and occupational 
functioning.  A January 2000 VA examination report confirmed 
that the veteran had increased isolation, withdrawal, sleep 
impairment, and depression.  The RO concluded that this 
evidence established that the veteran was unable to secure or 
follow substantially gainful employment due to his service-
connected disabilities.

Subsequent to an October 2003 Board remand and additional 
development, a May 2005 rating decision found clear and 
unmistakable error in the March 1998 rating decision 
regarding entitlement to TDIU, and granted entitlement to 
TDIU, effective from May 13, 1994.  In this regard, the RO 
found that the March 1998 rating decision wrongly concluded 
that the veteran's two compensable service-connected 
disabilities combined to a total 60 percent.  However, the 
veteran's two compensable service-connected disabilities 
actually combined to a total 70 percent, as his PTSD was 
evaluated as 50 percent disabling in an October 1995 rating 
decision and his left knee disorder was evaluated as 30 
percent disabling in an October 1996 rating decision.  And, 
both rating decisions granted effective dates of May 13, 
1994, the date of the veteran's claim for increased 
disability ratings. 

And, as a result, in this case, the Board finds that May 13, 
1994, the date the veteran's claim for increased rating for 
his service-connected disabilities was received, is the 
proper effective date for the grant of TDIU, given that the 
RO has determined that this correspondence represented a 
claim for a TDIU rating.  As of this date (May 13, 1994), the 
veteran met the schedular requirements that his service-
connected disabilities (PTSD and internal derangement of the 
left knee) combined to be at least 70 percent disabling.  In 
addition, as of May 13, 1994, the medical evidence of record 
clearly demonstrates that his PTSD symptomatology had 
worsened to the point that he was entitled to a 50 percent 
disability evaluation.  And, he was entitled to a 30 percent 
disability evaluation for his left knee symptomatology.  
Since that time, the veteran had irritability, impaired sleep 
and memory, and hypervigilance due to his PTSD, as well as 
severe arthrosis of the left knee, with limitation of motion.  
See 38 C.F.R. § 4.16(a).  

In short, as of May 13, 1994, the veteran's ratings were 
increased from 30 to 50 percent disabling for his PTSD and 
from 10 to 30 percent disabling for his internal derangement 
of the left knee.  May 13, 1994, is the date the veteran's 
claims for increased disability ratings were received; and it 
is the earliest date that he met the schedular requirements 
for TDIU and was unable to maintain gainful employment.  
Moreover, there is no claim for a TDIU rating prior to May 
13, 1994 and there is no evidence within the year prior to 
May 13, 1994 which shows that a TDIU rating is warranted.  
From May 13, 1993 to May 13, 1994, there is no evidence 
showing that the veteran was prevented from engaging in 
substantially gainful employment.  In this regard, the Board 
notes that VA examination in September 1993 revealed that the 
veteran had a global assessment (GAF) score of 75 as it 
pertained to his service-connected PTSD symptoms.  According 
to the DSM IV a GAF score of 75 represent no more than slight 
impairment of social and occupational functioning.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an earlier effective date; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.  

The claim of entitlement to an effective date prior to May 
13, 1994, for the grant of entitlement to TDIU is denied.


REMAND

The veteran has been afforded VA examinations for his PTSD 
and left knee disorder.  However, the Board notes that his 
left knee has not been thoroughly evaluated since his January 
2000 VA examination.  Furthermore, it appears that the 
veteran has not had the severity and manifestations of his 
PTSD evaluated since January 2000, either.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is 
appealing the rating for an already established service-
connected condition, his present level of disability is of 
primary concern).   

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).  Here, thought, the medical evidence of record 
and the veteran's statements, and that of his representative, 
indicate that the veteran's symptomatology may have worsened 
since his last VA examinations for his PTSD and left knee 
disorder.  So the Board believes the veteran should undergo 
additional VA examinations in order to better assess the 
severity, symptomatology, and manifestations of his service-
connected left knee disorder and PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Also, when notifying the veteran of his appointments for VA 
examinations, the RO should inform him of the consequences 
for failure to report.  According to 38 C.F.R. § 3.655(b), 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  But when the 
examination is scheduled in conjunction with any other 
original claim or a claim for increase, the situation at 
hand, the claim shall be disallowed.  See 38 C.F.R. 
§ 3.655(b).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
residuals of a left knee replacement, in 
accordance with the applicable rating 
criteria.  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected residuals of a left knee 
replacement.  Please also discuss the 
rationale of all opinions provided.

The examiner should specifically address 
the following:  

A.  The veteran's current level of 
impairment due to his residuals of a 
left knee replacement, and should 
identify all joint, muscular, and/or 
neurological residuals.  

B.  Report the range of motion 
measurements for his left knee, as well 
as indicate what would be the normal 
range of motion.  Provide an objective 
characterization as to whether there is 
any pain, weakened movement, or excess 
fatigability, and whether there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups 
or repetitive or prolonged tasks; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  If applicable, 
provide an objective characterization of 
the duration and severity of such 
exacerbations.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, etc., please 
indicate this, too.  

C.  State whether the knee has any 
instability, and if so, the severity 
should be identified.

D.  State whether the residuals of the 
left knee replacement results in 
nonunion with loose motion which 
requires a brace.

E.  Does the residuals of the knee 
replacement result in chronic residuals 
consisting of severe painful motion or 
weakness?

F.  Describe any neurological or 
muscular impairment, as well, including 
whether there are objective clinical 
indications of incomplete or complete 
paralysis.  

G.  State whether there are any 
indications the veteran's complaints of 
pain or other symptomatology are not in 
accord with the physical findings on 
examination should be directly addressed 
and discussed in the examination report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

2.  Also schedule him for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and he/she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should 
review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any other service-
connected or nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner should also address the 
following:

A.  Assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between January 
2000 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).  

B.  Comment on the veteran's current 
level of social and occupational 
impairment due to his PTSD.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought continue to be denied, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


